
	
		I
		111th CONGRESS
		2d Session
		H. R. 6182
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2010
			Mr. Kratovil
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  authorize the Administrator of the Environmental Protection Agency to make
		  additional capitalization grants to the water pollution control revolving funds
		  of States that adopt smart growth principles.
	
	
		1.Smart growth
			 allotmentsSection 604 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1384) is amended by adding at
			 the end the following:
			
				(d)Smart growth
				allotments
					(1)In
				generalIn addition to making
				capitalization grants under section 601(a) for a fiscal year, the Administrator
				shall make available funds for distribution among eligible States under a
				formula to be determined by the Administrator.
					(2)Use of
				fundsFunds distributed to a State under paragraph (1) shall be
				available to the State for the purposes described in section 601(a) and shall
				be subject to the same terms and conditions as apply to capitalization grants
				made under that section.
					(3)Eligible
				StatesIn this subsection, the term eligible State
				means a State that has adopted smart growth principles, as determined by the
				Administrator.
					(4)Authorization of
				appropriationsThere is authorized to be appropriated for fiscal
				year 2011, and each fiscal year thereafter, to carry out this subsection a sum
				equal to 5 percent of the amount made available for capitalization grants under
				section 601(a) for the fiscal
				year.
					.
		
